 

SECOND AMENDMENT TO

EMPLOYMENT CONTINUITY AGREEMENT

 

This Second Amendment to the Employment Continuity Agreement, dated January 23,
2006 (the “Second Amendment”) is entered into between _________________________
(“Executive”) and FIRST NATIONAL BANK OF DAMARISCOTTA (“FNBD”), and amends the
Employment Continuity Agreement, dated February 2, 2000, between Executive and
The First National Bank of Bar Harbor (predecessor in interest to FNBD) (the
“Bank”), as amended by the Amendment to Employment Continuity Agreement, dated
December 24, 2004, between Executive and FNBD (collectively, the “Agreement”).

 

The parties hereby amend the Agreement as follows:

1.           Sections II(a) and II(c) of the Agreement are hereby restated in
their entirety to read as follows:

 

“(a)

The Bank agrees that if, (i) Executive’s employment is terminated by the Bank
other than (A) for Cause (as hereinafter defined) or (B) upon the death of
Executive, or (ii) Executive terminates his employment for Good Reason (as
hereinafter defined), Executive shall receive a severance payment in a single
lump sum equal to the applicable amount set forth on Exhibit A hereto.” Such
amount shall be payable within ten days after such termination. For purposes of
determining the amount payable to the Executive hereunder, the term “base
amount” shall mean the base salary in effect and payable to the Executive as
reflected in the payroll records of the Bank on December 31, 2004.

 

 

“(c)

Notwithstanding the foregoing, in no event shall the aggregate amount payable to
the Executive under Section II(a) of this Agreement exceed 299% of the
Executive’s statutory base amount, within the meaning of Section 280G of the
Internal Revenue Code (the “280G Base Amount”). The Bank shall reduce the amount
payable to the Executive as and to the extent necessary to ensure that the
aggregate amount payable under Section II(A) of this Agreement shall not exceed
299% of the Executive’s 280G Base Amount.”

 

2.           Section III of the Agreement is hereby amended to insert the
following at the end thereof:

 

 



 

 

“For purposes of this Agreement, “Cause” shall mean:

 

(i)          willful misconduct of the Executive in connection with the
performance of his duties which results in substantial loss, damage or injury to
the Bank.

 

(ii)        commission by or indictment of the Executive of a felony, either in
connection with the performance of his obligations to the Bank, or which shall
adversely affect the Executive’s ability to perform such obligations;

 

(iii)       willful disloyalty, deliberate dishonesty or breach of fiduciary
duty to the Bank which results in substantial loss, damage or injury to the
Bank.

 

 

(iv)

the commission of an act of embezzlement or fraud

 

(v)          deliberate disregard of the written rules or policies of the Bank
which results in substantial loss, damage or injury to the Bank.

 

(vi)       the unauthorized disclosure of any trade secret or confidential
information of the Bank resulting from the gross negligence or willful
misconduct of Executive;

 

(vii)      the commission of an act which constitutes unfair competition with
the Bank.”

 

For purposes of this Agreement, “Good Reason” shall mean:

 

(i)         the failure by the Bank to pay any amount due to Executive within
thirty (30) days of receipt of written notice thereof from Executive;

 

(ii)        the Bank’s requirement that Executive permanently relocate to a
location that would increase Executive’s commuting distance by more than
twenty-five (25) miles, to which Executive objects in writing with reference to
this Section III within ten (10) days of receipt of written notice thereof from
the Bank; or

 

(iii)       the assignment by the Bank of Executive for an extended period of
time to the performance of duties that are materially inconsistent with the
Executive’s title and responsibilities, to which Executive objects in writing
with reference to this Section III within ten (10) days of receipt of written
notice thereof from the Bank.

 

 

3.

The following shall be added as Section II (h):

 

“If a Change in Control of the Bank or First National Lincoln Corporation takes
place as defined in the Agreement dated February 2, 2000, the Executive

 

2

 



 

shall be paid the applicable amount set forth on Exhibit A hereto within 30 days
following a Change in Control”

 

4.           Section X of the Agreement is hereby amended to insert the
following at the end thereof:

“Concurrent with the termination of Executive’s employment, Executive shall be
deemed to have resigned as a director of the Bank and any of its affiliates. Any
severance payment payable under this Agreement shall not become payable until
and unless Executive executes a release, in form satisfactory to the Bank, of
all claims (known or unknown) that Executive has or may have against the Bank,
its affiliates and their respective directors, officers, employees and agents,
other than Executive’s claim for the payment of such severance payment.”

 

5.          In partial consideration of the actions being taken under this
Amendment, the Bank has on or about this date paid to the Executive, and
Executive hereby acknowledges receipt of, the sum of $___________________.

IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Continuity Agreement as of the day and year first above written.

 

EXECUTIVE:

 

 

By:                                                                    

 

Name: (Executive)

 

 

 

THE FIRST, N.A.

 

 

By:                                                                     

Name: Daniel R. Daigneault

 

Title:

President & CEO

 

 

 

3

 

 

 